Citation Nr: 0101964	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of meniscectomy, left knee, with chondromalacia, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1984 to August 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 RO decision 
which denied the veteran's claim for an increase in a 20 
percent evaluation for a left knee disability.  The Board 
remanded the case in June 1999 for further development, and 
the case was returned to the Board in October 2000.



FINDING OF FACT

The veteran's postoperative left knee disability is currently 
manifested by no more than moderate instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's service-connected left knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
March 1984 to August 1988.  On examination for enlistment 
purposes in November 1983, some left knee symptoms were 
shown; however, the veteran was found to be physically 
qualified for active duty.  A November 1986 service operation 
report shows that an arthroscopy and meniscectomy of the left 
knee was performed.  

The veteran filed her original claim for service connection 
for right and left knee disorders in December 1988.  

On VA examination in January 1989, the diagnosis included 
bilateral chondromalacia patellae.  

In a July 1989 RO decision, service connection was granted 
for status post meniscectomy with chondromalacia of the left 
knee.  The veteran's left knee disability was evaluated as 10 
percent disabling.  Service connection was also established 
for chondromalacia of the right knee with a noncompensable 
evaluation.  

VA treatment records dated January 1992 to February 1994 show 
that the veteran was seen with complaints of left knee pain 
and instability.  Diagnoses included internal derangement of 
the left knee, instability of the left knee and history of 
left knee injury and surgery.  

On VA examination in June 1994, the veteran related that she 
twisted her left knee after jumping over a log in 1986, had 
surgery during service, and was subsequently medically 
discharged due to her left knee disability.  The veteran 
reported that her left knee "goes out just about anytime."  
She stated that she could not run and her left knee 
occasionally swelled.  She indicated that she had left knee 
pain almost of all of the time.  The examiner noted that the 
veteran walked with a slight limp, favoring her left knee 
after sitting for a while.  No evidence of swelling, redness, 
inflammation or deformity was shown.  The examiner indicated 
that there was evidence of some laxity with lateral 
instability.  Range of motion testing of the left knee 
revealed flexion to 130 degrees and extension to 30 degrees.  
The diagnosis was status post left meniscectomy, with 
chondromalacia.  

VA medical records dated February 1995 to July 1995 reveal 
that the veteran was seen for continued complaints of left 
knee pain.  Physical therapy records show that the veteran 
had decreased range of motion on extension and flexion.  She 
complained of pain on active motion.  She was discharged from 
physical therapy in July 1995 with some improvement in range 
of motion testing.  

An August 1995 VA medical record shows that the veteran 
complained of pain in the anterior aspect of her tibia with 
swelling.  On examination, it was noted that she was limping 
on the left leg.  Good range of motion of the left knee was 
noted.  No swelling of the knee joint was shown.  
Conservative treatment with restriction of weight bearing on 
the left leg was recommended.  

In an April 1996 decision, the RO increased the evaluation 
for the veteran's service connected left knee disability to 
20 percent disabling.  

On VA examination in September 1996, the veteran related her 
history of a left knee injury and subsequent surgery during 
active duty.  She stated that she underwent surgery in 
February 1995 for patello-femoral syndrome.  She reported 
that her left knee gave out from time to time and she had 
recurrent effusions in the left knee.  She stated that she 
had difficulty running, bending and kneeling. It was noted 
that effusion was not present on examination.  Lateral 
instability of the patella of both knee joints was shown.  
The examiner indicated that a grating sensation on flexion 
and extension of the left knee joint was demonstrated.  Range 
of motion testing of the left knee revealed flexion to 115 
degrees and extension of 0 degrees.  The examiner's 
impression was that the veteran had laxity of the patella 
femoral ligaments with recurrent spontaneous dislocation of 
the patella from time to time.  It was noted that she had 
patello-femoral syndrome on the left for which she had 
surgery on two occasions.  

VA medical records dated in January 1997 show that the 
veteran was seen with complaints of left knee pain and 
instability.  It was noted that she wore a knee brace.  A 
record from later that month shows a diagnostic assessment of 
status post left knee patellar realignment.  X-ray studies 
conducted in January 1997 reflect status post surgical 
changes of the left knee.  

An April 1997 VA medical record shows that on examination, 
the veteran's left knee was very tender over the patellar 
tendon surgical site.  Full range of motion of the left knee 
was noted.  The diagnostic impression was status post left 
knee dislocation.  

A private hospital record dated in April 1998 reveals that 
the veteran underwent a bilateral knee arthroscopy and scar 
excision of the left knee.  The post-operative diagnosis 
included scar of the suprapatellar pouch left knee.  

In a September 1998 statement, Stephen J. O'Brien, M.D. 
indicated that the veteran was under his care for treatment 
of her knees.  It was noted that following her surgery in 
April 1998, she required physical therapy three times per 
week for at least six months.  

On VA examination in January 1999, the veteran related her 
history of right and left knee surgeries.  She stated that in 
1998, she was diagnosed with reflex sympathetic dystrophy.  
The veteran indicated that both knees had stiffness, 
weakness, and giving way but no locking.  She said that she 
took Demerol, occasionally by parenteral route along with 
Tylenol #3, as needed for pain.  She described the pain in 
both knees as constant and precipitated by prolonged periods 
of standing and walking.  Pain was relieved by rest.  The 
examiner noted that due to knee pain and stiffness, she had 
ongoing functional impairment in both knees.  It was noted 
that she used crutches and limped on the left side when 
walking.  On physical examination, no swelling of the 
suprapatellar or infrapatellar pouch was shown.  No lateral 
or medial angulation or joint effusion was noted.  
Neurological examination revealed a sensory deficit around 
the left knee.  Range of motion testing of the left knee 
reflected forward flexion to 110 degrees with pain noted at 
100 degrees.  Extension of the left knee of -5 degrees.  The 
diagnoses included chondromalacia of both knees, residuals of 
meniscectomy, and reflex sympathetic dystrophy on the left.  
The examiner indicated that the veteran was disabled by a 
combination of bilateral knee joint disease and neurologic 
disease.  It was noted that reflex sympathetic dystrophy was 
a neurological condition giving rise to persistent pain whose 
cause was unknown.  The examiner related that it was an 
accepted fact that the condition may follow injury including 
the trauma of surgery.  The examiner concluded that it was as 
likely as not that such was causally related to interventions 
to the veteran's knee joints.  

Private medical statements from Anselmo Deasis, M. D. dated 
in February and March 1998 reflect that the veteran had a 
history of left knee patello-femoral arthrosis, left patellar 
tilt subluxation, and status post patella realignment in 
1995.  Chronic left knee pain with frequent "popping out" 
of the left knee was noted.  Dr. Deasis advised the veteran 
to cut her working days in half, if possible.  The March 1998 
statement related that the veteran experienced swelling and 
worsening pain and the doctor advised her to discontinue 
working completely.  

During VA outpatient treatment in September 1999, the veteran 
related a history of knee surgeries secondary to internal 
derangement.  Extension of both knees was good.  Flexion was 
good with increasing pain.  The diagnostic assessment 
included chronic bilateral knee pain with difficult 
ambulation.  

VA medical records from December 1999 show that the veteran 
was seen for pain management for bilateral knee and leg pain.  

On VA examination in March 2000, the veteran related that she 
had constant left knee pain on use.  She stated that her leg 
was weak and caused her to fall at least once per week.  She 
said that her left knee locked about once per month.  She 
treated her left knee symptoms with physical therapy 
exercises, Tylenol, rest and elevation.  She related that she 
took shots of Demerol for flare-ups and that more severe 
flare-ups occurred twice per month.  She used crutches at 
home and a cane for distances over a mile.  She stated that 
she rode her horses three times per week but horse activity 
could be limited to about 2-3 times per month.  On physical 
examination it was noted that she limped with the left leg.  
No increase in fluid in either knee was shown.  The examiner 
noted that on range of motion testing, the left knee extended 
13 degrees from 0 and flexed 100 degrees with considerable 
pain.  Cruciate, lateral, and medial collateral ligaments 
were strong.  No edema of the left knee was noted.  The 
examiner's impression included painful left knee with history 
of medial meniscus operation and limited flexion and 
extension.  

On VA peripheral nerves examination in March 2000, the 
veteran indicated that due to her knee injuries she was 
unable to work at any job.  She related that her knee gave 
out underneath her when attempting to stand or perform other 
tasks.  It was noted that she was able to work in a sideline 
business of training horses.  On physical examination, no 
swelling of the knees, suprapatellar or infrapatellar pouches 
were noted.  No lateral tenderness or joint effusion was 
shown.  A vague sensory deficit in the medial aspect of the 
left knee was noted.  She was able to flex the left knee to 
about 110 degrees with pain noted around 95.  Her gait was 
antalgic.  The examiner indicated that the veteran had an 
absence of objective findings of reflex sympathetic 
dystrophy.  Nerve conduction studies on both lower 
extremities were recommended to rule out any type of 
peripheral nerve injury.  

In June 2000, the RO granted service connection for tender, 
post-operative scars of the left knee with a separate 10 
percent evaluation.  

VA medical records dated February 2000 to July 2000 show that 
the veteran was treated for complaints of severe knee pain.  
Mild tenderness and swelling were noted.  The veteran was 
given pain medication for her knee symptoms.  The diagnostic 
assessments generally show reflex sympathetic dystrophy.  



II.  Analysis

The veteran claims that a rating in excess of 20 percent is 
warranted for her service-connected left knee disability.  
The RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with her claim.  38 
U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, since the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  

A symptomatic knee following removal of a semilunar cartilage 
is rated 10 percent.  38 C.F.R. § 4.71a, Code 5259.  A 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, is rated 20 
percent.  38 C.F.R. § 4.71a, Code 5258.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
flexion of a leg is rated 0 percent when limited to 60 
degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension of a leg is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, and 30 percent when limited to 20 
degrees.  38 C.F.R. § 4.71a, Code 5261.  

The RO has assigned a 20 percent rating for the left knee 
disability under Code 5257, which contemplates moderate 
recurrent subluxation or lateral instability. 

Service medical records show that the veteran underwent a 
left knee arthroscopy and meniscectomy in 1986.  A 1996 VA 
examination shows lateral instability of the left patella.  
Several VA medical records show that the veteran was treated 
for bilateral knee and leg pain, primarily related to non-
service-connected reflex sympathetic dystrophy.  During the 
2000 VA peripheral nerves examination, the veteran gave a 
history of reflex sympathetic dystrophy; however, the 
examiner noted an absence of objective findings related to 
such.  On VA joints examination in 2000, the veteran reported 
that her left knee locked about once per month.  Cruciate, 
lateral, and medial collateral ligaments were strong.  The 
evidence as a whole shows no more than moderate left knee 
instability; severe recurrent subluxation or lateral 
instability is not demonstrated; and no more than the current 
20 percent rating may be assigned under Code 5257.  

Neither Code 5258 nor Code 5259 provides for a rating higher 
than the 20 percent which is currently assigned.  

During the 1996 VA examination, left knee range of motion 
testing revealed flexion to 115 degrees and extension of 0 
degrees.  The 1999 VA examination showed extension of -5 
degrees and flexion to 110.  The most recent VA examination 
in 2000, showed that the left knee extended 13 degrees from 0 
and flexed 100 degrees with considerable pain.  If the left 
knee disability were evaluated under the criteria pertaining 
to limitation of motion, it would not result in a rating in 
excess of 20 percent.  See 38 C.F.R. § 4.71, Plate II.  There 
is no objective evidence of additional limitation of motion 
due to pain on use or during flare-ups to the extent required 
for a compensable rating under the limitation-of-motion 
codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

According to VA General Counsel opinions, under certain 
circumstances, separate ratings may be assigned for a knee 
disability under Codes 5003 and 5010 (arthritis, confirmed by 
X-rays, to be rated based on limitation of motion) and Code 
5257 (instability), without violating the rule against 
pyramiding of ratings (38 C.F.R. § 4.14).  VAOPGCPREC 9-98 
and 23-97.  However, such provisions would not apply since 
there is no evidence of record which demonstrates that the 
veteran has arthritis of the left knee, including VA X-ray 
studies conducted in 1997.  

Since the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent for a 
left knee disability, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

An increased rating for a left knee disability is denied.  




		
	D.C. SPICKLER
	Veterans Law Judge
	Board of Veterans' Appeals

 

